Dewey, J.
The indictment in this case charges that Van-hook, the defendant below, was the collector of the state and county revenue for the county of Boone, for the year one thousand eight hundred and thirty-eight; and that during that year, while acting as collector, he “ knowingly, wilfully, and unlawfully, did purchase and receive in payment for county taxes from one Benjamin Kersey, a citizen, a demand against said county, to wit, a certificate of services as a juror for four days, and for the sum of five dollars, for the sum and price of three dollars, that, to wit, three dollars, then and there being two dollars less in amount, than that expressed on the face of said certificate,” contrary to the form of the statute, &c. Plea, not guilty. Trial and conviction by the Court, and the defendant fined five dollars.
The evidence was that Vanhook was collector, and that as such he received from Kersey, at the sum of three dollars, in payment of county taxes, the following certificate duly issued and signed by the clerk of the Circuit Court of Boone county: “ The State of Indiana, Boone county, ss. This is to certify that Benjamin Kersey did serve four days as a petit juror, at the October term, 18,38, of the Boone Circuit Court.”
This prosecution is founded on the statute regulating the mode of doing county business, &c., the 19th sect, of which enacts “ that no collector, or other person doing county *451business, shall directly or indirectly purchase or receive in payment, exchange, or in any way whatever, any demand against his county, or any county order for a claim allowed by the board doing county business, at any time during the period for which he may be elected, for a less amount than that expressed on the face of such order or demand against the county.” The officer offending against this clause of the statute is liable to indictment. R. 0. 1831, p. 133.— R. S. 1838, p. 154.
H. Brown, for the plaintiff.
W. J. Peaslee, for the state.
This is a penal statute and must receive a strict construction. Allowing the certificate given in evidence to be &■ demand against the county, (a matter which we do not decide,) it is not such a demand as the act contemplates. No amount, or sum due, is expressed upon its face. It is true, that by reference to another statute, the per diem pay of a juror may be ascertained, and, by calculation, the sum due Kersey for four days’ services as a juror may be arrived at; but nothing less than the expression upon the face of the order, or demand against the county, of the sum due, will satisfy the statute. There was no evidence to sustain the indictment. The conviction of the defendant was unauthorized.

Per Curiam.

The judgment is reversed. Cause remanded, &c.